UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4534


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ROGER PLUMLEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:05-cr-00224-2)


Submitted:   January 26, 2017              Decided:   March 1, 2017


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.
Carol A. Casto, United States Attorney, Miller Bushong,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The     district       court     revoked      Roger    Plumley’s     supervised

release       and    sentenced    him    to    8    months’    imprisonment       and   50

months’ supervised release.              Plumley appeals.            For the following

reasons, we affirm.

       We will affirm a revocation sentence if it is within the

statutory maximum and not plainly unreasonable.                          United States

v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S.

Ct. 494 (2015).            Under this standard, we first consider whether

the    sentence       is     procedurally      or    substantively       unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

In making this inquiry, “we strike a more deferential appellate

posture than we do when reviewing original sentences.”                           Padgett,

788 F.3d at 373 (internal quotation marks omitted).

       A     revocation      sentence    is    procedurally         reasonable    if    the

district court considered the policy statements in Chapter Seven

of the Sentencing Guidelines Manual, the policy statement range,

and    the    18    U.S.C.    § 3553(a)       (2012)      factors    identified    in    18

U.S.C. § 3583(e) (2012).                Id.       Chapter Seven directs district

courts to “sanction primarily the defendant’s breach of trust,

while taking into account, to a limited degree, the seriousness

of    the    underlying      violation     and      the   criminal     history    of    the

violator.”          U.S. Sentencing Guidelines Manual ch.7, pt. A(3)(b)

(2016).

                                              2
      Section 3583(e) identifies several § 3553(a) factors to be

considered by the sentencing court, including the nature and

seriousness     of    the     offense,        the    defendant’s        history        and

characteristics,       the     need     for     deterrence       or     correctional

treatment, and the sentencing range.                 The section does not cite

§ 3553(a)(2)(A),      which    refers     to    “the    need     for   the   sentence

imposed to . . . reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for

the offense.”       18 U.S.C. § 3583(e).

      A   sentence    is     substantively      reasonable       if    the   district

court adequately identified a proper basis for it.                       Crudup, 461

F.3d at 438.     We presume reasonable a sentence within the policy

statement range.       Id.

      “Only if we find the sentence unreasonable must we decide

whether it is plainly so.”            United States v. Webb, 738 F.3d 638,

640   (4th   Cir.    2013)    (internal       quotation     marks      omitted).         A

plainly unreasonable sentence refers to a sentence with clear or

obvious error.       See Crudup, 461 F.3d at 439.

      We reject Plumley’s claim that the district court imposed a

procedurally     unreasonable      sentence         when    it   considered       as    a

sentencing     factor        Plumley’s       repeated       violations       of     the

conditions of his supervised release.                      According to Plumley,

when the court considered that factor, it disregarded Chapter

Seven and impermissibly relied on the need for punishment under

                                         3
§ 3553(a)(2)(A),          which      contains             sentencing        factors        not

identified in § 3583(e).

     The    law     and   record     do     not         support    Plumley’s       argument.

Chapter Seven does not bar the district court from considering

the seriousness of the offense; it merely limits the importance

of that factor in comparison with a defendant’s breach of trust.

See USSG ch.7, pt. A(3)(b).                     We have held that “although a

district     court     may    not    impose         a    revocation      sentence      based

predominately on . . . the need for the sentence to promote

respect for the law and provide just punishment, . . .                                    mere

reference to such considerations does not render a revocation

sentence     procedurally         unreasonable            when     those     factors       are

relevant to, and considered in conjunction with, the enumerated

§ 3553(a) factors.”          Webb, 738 F.3d at 642.

     Here,    the     record    shows      that         the   district     court    did    not

impose its revocation sentence primarily to punish Plumley.                                The

court considered several factors identified in § 3583(e).

     We     also     conclude       that        the     district     court     imposed       a

substantively        reasonable      sentence.                Plumley    has   failed       to

overcome     the      presumption          of       reasonableness         afforded        his

sentence, which falls within the policy statement range.                                   See

Crudup, 461 F.3d at 438.

     Because the district court did not impose an unreasonable

sentence,     we     affirm    its    judgment.               We   dispense    with       oral

                                                4
argument because the facts and legal contentions are adequately

presented in the material before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  5